Citation Nr: 0008360	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  The propriety of the evaluation assigned for service-
connected chondromalacia of the left patella.

4.  The propriety of the evaluation assigned for service-
connected chondromalacia of the right patella.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1995.  A hearing was held in July 1998 in 
Montgomery, Alabama, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  In 
March 1999, the case was remanded for additional development.

At the hearing, in addition to providing testimony on the 
certified issues, the veteran discussed the issue of 
entitlement to service connection for Graves' disease, which 
had been denied by the RO in May 1997.  He was informed that 
he should submit a notice of disagreement if he wished to 
appeal that determination; however, a notice of disagreement 
was not received.  Accordingly, that issue is not before us.  

The veteran's original claim, filed in August 1994, also 
included service connection for sinusitis, which was denied 
in the February 1995 rating decision, of which the vet was 
informed in correspondence dated February 16, 1995.  Although 
he did not include that issue in his notice of disagreement 
filed in March 1995, in a statement received February 7, 
1996, the veteran informed VA that the purpose of the letter 
was to forward medical evidence in support of his application 
for cataracts and a sinus condition.  He also raised another 
claim, but further stated that his last sinus attack had been 
with him since September 1995, and that he would like to hear 
something about his appeal, which he had filed over a year 
earlier.  The Board accepts this statement as a Notice of 
Disagreement pursuant to 38 C.F.R. § 20.201 (1999); however, 
the RO has not issued him a Statement of the Case (SOC) with 
respect to this claim.  Under these circumstances, the Board 
must remand this claim to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).


FINDINGS OF FACT

1.  Bilateral lenticular opacities shown in service cannot be 
dissociated from bilateral cataracts which were surgically 
extracted in 1995, resulting in a current diagnosis of 
pseudophakia.

2.  There is competent medical evidence of arthritis of the 
lumbar spine in service, and currently.

3.  There is no competent evidence of the current presence of 
arthritis of multiple joints, not including the lumbar spine, 
cervical spine, knees and right wrist.

4.  Chondromalacia of the right knee is manifested by minimal 
degenerative joint disease, with slight limitation of 
function due to pain.

5.  Chondromalacia of the left knee is manifested by minimal 
degenerative joint disease, with slight limitation of 
function due to pain.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).  

2.  The claim of entitlement to service connection for 
arthritis of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for arthritis of 
multiple joints, not including the lumbar spine, cervical 
spine, knees, or right wrist.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The schedular criteria for a 10 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1999).

5.  The schedular criteria for a 10 percent evaluation for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered regarding the service 
connection claims is whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim; 
that is, one which is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In general, a 
well-grounded claim for service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


A.  Cataracts

1.  Well-grounded claim

Concerning the first element, the veteran underwent cataract 
extraction of both of his eyes during 1995, with placement of 
intraocular lenses, and a VA optometry examination in March 
1999 resulted in a diagnosis of pseudophakia of both eyes.  
"Pseudophakia" is defined as "[a]n eye in which the 
natural lens is replaced with an intraocular lens."  
STEDMAN'S MEDICAL DICTIONARY 290, 1249 (26th ed. 1995).  
Consequently, the veteran currently has postoperative 
residuals of cataract extractions in both eyes.  

As to inservice incurrence, service medical records contain 
the report of an ophthalmologic examination dated in October 
1993, including a slit lamp examination, which disclosed 
cortical lenticular opacities, leading to decreased visual 
acuity.  A "cataract" is defined as "an opacity, partial 
or complete, of one or both eyes, on or in the lens or 
capsule, especially an opacity impairing vision or causing 
blindness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 282 (27th ed. 
1988); see also THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 2227 (15th 
ed. 1987); STEDMAN'S 290, 1249.  Thus, there is evidence of 
cataracts in service.  

Finally, regarding a nexus, although cataracts, or lenticular 
opacities, were noted on the separation examination in March 
1994, a VA examination in September 1994 disclosed posterior 
subcapsular opacities of the spot type in both eyes scattered 
throughout the posterior capsule.  As was noted in the prior 
remand, page 2 of this examination report is missing, which 
would have included the relevant diagnosis.  Nevertheless, 
within a year of that examination, the veteran had undergone 
surgery to extract posterior subcapsular cataracts from both 
eyes.  Due to the close proximity of all of these events, and 
the inherently degenerative nature of cataracts, this 
evidence provides a sufficient nexus.  See Hampton v. Gober, 
10 Vet.App. 481 (1997).  Consequently, the claim is well-
grounded.

2.  Merits

VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This case was previously remanded, in 
part, for additional development regarding the issue of 
service connection for cataracts.  In this remand, it was 
pointed out that the second page of the VA "visual" 
examination conducted in September 1994 was missing, and, 
with regard to the findings on that occasion and in service 
of lenticular opacities, that a "cataract" is defined as an 
opacity of the lens or the capsule of the eye, with citation 
provided to DORLAND'S, THE MERCK MANUAL, and STEDMAN'S, supra.  As 
a consequence, the following action was directed: 

The RO should obtain "Page 2" of the VA 
"Visual" compensation and pension 
examination conducted September 9, 1994.  
If "Page 2" is not available, or if it 
does not contain a diagnosis of 
cataracts, the claims file should be 
referred to an ophthalmologist for an 
opinion as to whether the opacities shown 
in service and on the September 1994 VA 
examination reflect the presence of 
cataracts, or were precursors to 
cataracts.  

None of these actions were completed.  In particular, there 
is no evidence that the RO requested the second page of the 
September 1994 visual examination report.  The examination 
conducted in March 1999 was conducted by an optometrist, 
without any chart available for review, no indication that 
the claims file was available for review, and contained no 
report of anything other than current disability, with no 
mention of history or etiology.  As was also pointed out in 
the prior remand, a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  Nevertheless, for reasons which will be discussed, 
the Board will proceed to adjudicate the claim on the merits 
at this time.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  A discussion of the merits involves 
weighing the positive and negative evidence, and assessing 
the credibility of the evidence.  If the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).   

Service medical records show that in September 1992, a vision 
examination disclosed that the veteran had erratic 
refraction, and a myopic shift was recommended.  He was to be 
monitored.  In September 1993, in addition to compound myopic 
astigmatism, an unusual increase in presbyopia was noted, of 
questionable etiology, but which appeared to be longstanding.  
The veteran was to undergo dilated fundus examination.  In 
October 1993, this examination was conducted, and on slit 
lamp examination, cortical, round opacities of the lenses in 
both eyes were noted.  The assessment was compound myopic 
astigmatism and presbyopia; cortical lenticular opacities, 
leading to decreased visual acuity; and hypercholesterolemia 
without ocular signs or sequelae.  The separation examination 
in March 1994 reported only myopia and astigmatism.  

Shortly after the veteran's discharge, in September 1994, a 
VA visual examination was conducted, which disclosed, on slit 
lamp examination, posterior subcapsular opacities of the spot 
type in both eyes scattered throughout the posterior capsule.  
The only diagnoses shown on the examination report of record 
were myopia and astigmatism.  However, in his substantive 
appeal dated in May 1995, the veteran stated that he obtained 
a copy of the report, and that subcapsular cataracts had been 
diagnosed.  A careful review of the examination report, in 
light of this contention, discloses the notation, at the 
bottom of the page, "Continued on next page."  However, 
there is no "Page 2" of this examination report of record.  

VA hospital records show that the veteran underwent cataract 
extraction of the left eye with placement of an intraocular 
lens, due to posterior subcapsular cataract of the left eye, 
in June 1995.  In September 1995, he underwent the same 
procedure in the right eye.  Subsequently, a VA optometry 
examination in March 1999 resulted in a diagnosis of 
pseudophakia of both eyes.  

In weighing the evidence, the service medical records show 
that the veteran was evaluated, over a period of time, for a 
loss of visual acuity, which was not accounted for by already 
existing refractive errors.  Specialized dilated fundus with 
slit lamp examination disclosed opacities of the lenses, and 
the previously unexplained loss of visual acuity was 
attributed to the opacities.  Moreover, it is significant to 
note that the separation vision examination, in March 1994, 
which did not disclose any opacities, did not include a 
dilated fundus or slit lamp examination, which had earlier 
enabled the opacities to be observed.  Further, opacities 
were again shown on a dilated, slit lamp examination 
conducted in September 1994.  Thus, with the opacities shown 
both in service and subsequent thereto, and with medical 
evidence of resultant disability, i.e., decreased visual 
acuity, there is evidence to support a grant of service 
connection, even without a diagnosis of cataracts.  See, 
Hampton, supra.   

Nevertheless, cataracts were diagnosed, as evidenced by their 
surgical removal in June 1995 and August 1995, less than one 
year after the September 1994 VA examination report.  
Currently, due to the intraocular lens implants, the veteran 
has pseudophakia.  The veteran has stated that a copy of the 
VA examination of September 1994 that he obtained showed a 
diagnosis of cataracts.  Although a layperson is not 
competent to relate what a doctor has said (Robinette v. 
Brown, 8 Vet.App. 69 (1995)), as noted above, a cataract is 
defined as "an opacity, partial or complete, of one or both 
eyes, on or in the lens or capsule, especially an opacity 
impairing vision or causing blindness."  DORLAND'S, supra. 

Moreover, the only evidence against the claim is the March 
1994 examination report, which, as we have noted, did not 
include the dilated fundus, slit lamp examination which was 
used to diagnose the opacities both before and after that 
examination.  There is no medical evidence to the effect that 
these opacities shown during and after service were not 
cataracts.  Consequently, the weight of the evidence is in 
favor of a grant of service connection for cataracts.  

Additionally, although the Board is prohibited from making 
conclusions based on its own medical judgment (Colvin v. 
Derwinski, 1 Vet.App. 171 (1991)), we believe that our 
reliance upon definitions contained in a medical dictionary, 
to which the veteran has been provided citation, does not 
constitute medical "judgment."  Further, in any event, 
since we are granting the benefit sought, no prejudice to the 
veteran results from any such action.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).  

Consequently, for the reasons discussed, we believe that, 
under the unique circumstances of this case, where further 
delay in the adjudication of the veteran's case would be due 
solely to the RO's failure to comply with the prior remand, 
and where further development would only serve to strengthen 
an allowance which is already feasible, the decision to grant 
service connection for cataracts at this time is in the best 
interests of fair process.  

B.  Arthritis-Multiple Joints

Again, the Board must initially determine whether this claim 
is well-grounded.  With regard to the first element, current 
disability, the veteran contends that he has pain in multiple 
joints, including the shoulders, hands, ankles, and back, 
which he believes to be arthritis.  In support, he points out 
that his pain becomes more severe with certain changes in 
weather.  He states that he has read a lot on this subject.  
However, where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  A layperson is only competent to provide testimony 
regarding an "observable condition."  Falzone v. Brown, 8 
Vet.App. 398 (1995).  Thus, while the veteran is competent to 
state that he has pain in his joints, and that this pain is 
affected by changes in the weather, he is not competent to 
state that his symptoms are due to arthritis; such a 
conclusion requires medical expertise.  In particular, for 
degenerative arthritis, X-ray evidence of arthritis is 
required.  See 38 C.F.R. Part 4, Code 5003 (1999).   

Medical evidence of current disability consists of a VA 
examination in June 1999, which included a diagnosis of 
"osteoarthritis."  Unfortunately, the affected joints were 
not specified.  The examination report notes that the veteran 
complained of pain in his joints all over; however, the 
examination of the joints was noted to be normal.  Other 
evidence of record includes an evaluation in March 1999 by H. 
Gaillard, M.D., of a painful, swollen right hand.  However, 
X-rays were normal.  Although several of the medical records 
note that the veteran reported a history of arthritis, 
medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Moreover, X-rays of the cervical spine, lumbar spine, ankles, 
and left hip, taken in connection with a VA examination in 
September 1994, were all negative.  

Nevertheless, in May 1997, the veteran underwent a lumbar 
hemilaminectomy and foraminotomy, as treatment for lumbar 
spondylosis and foraminal stenosis.  Lumbar spondylosis is a 
degenerative joint disease involving the lumbar vertebrae and 
intervertebral discs.  DORLAND'S, supra, at 1567.  
Consequently, current disability as to the lumbar spine has 
been shown.  

Turning to the second element, inservice incurrence, 
according to the report of the separation examination 
conducted in April 1994, the veteran had degenerative joint 
disease of the cervical sine, with spurring of C5-6, and 
degenerative joint disease in the lumbar spine at L4-5.  
However, the only actual X-ray report included with those 
records was of the cervical spine, taken in March 1994, which 
showed degenerative joint disease.  Nevertheless, there was a 
diagnosis of degenerative joint disease of the lumbar spine 
shown on the separation examination.  Although X-rays taken 
in connection with the September 1994 examination were 
reportedly negative, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Thus, for arthritis of the lumbar spine and cervical 
spine, the element of inservice incurrence is met.  

Turning to the final element, a nexus to service, there is no 
medical evidence linking the degenerative joint disease of 
the lumbar spine noted at separation to the spondylosis noted 
in May 1997.  However, pursuant to 38 C.F.R. § 3.303(b), the 
claim may nonetheless be well-grounded if there is (1) 
competent evidence of the existence of a chronic disease in 
service, or within the applicable presumption period; and (2) 
current evidence of the same condition.  Savage v. Gober, 
10 Vet. App. 488, 495, 498 (1997).  Pursuant to 38 C.F.R. § 
3.309(a), arthritis is a chronic disease; accordingly, the 
claim for service connection for arthritis of the lumbar 
spine is well-grounded.  

Regarding arthritis of other joints, degenerative joint 
disease is included as part of the service connected 
chondromalacia of both knees, and service connection is in 
effect for arthritis of the right wrist; hence, service 
connection as to those joints is not affected by this 
decision.  As to the remaining joints, the Board notes that 
there is no current medical evidence establishing the 
presence of arthritis; hence, the claim as to the remaining 
joints is not well-grounded.  

However, the prior remand directed the RO to obtain an 
examination, which included the following:  as to the 
presence of "arthritis in any joints other than the knees, 
the examiner should elicit a history of joint complaints from 
the veteran, examine those joints, and order X-rays of any 
joints for which arthritis is indicated by the history and 
examination."  The examination conducted pursuant to this 
remand, in September 1999, simply noted pain in joints "all 
over," with normal findings in the "extremities," but 
nevertheless a diagnosis of "arthritis."  There is no 
indication that X-rays were either obtained or reviewed.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "Court") has held that by law, a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet.App. 268 (1998).  However, subsequent 
to that decision, the Court held that VA cannot assist the 
appellant in any further development of a claim which is not 
well grounded.  Morton v. West, 12 Vet.App. 477 (1999).  For 
cases such as the instant case, where these two decisions 
conflict, the Court has since held that the Board did not 
need to enforce its remand order, under Stegall, where, inter 
alia, the case was not well-grounded, and, hence, the VA had 
no duty to assist, and compliance with a particular request 
would not have assisted the appellant in his claim.  Roberts 
v. West, 13 Vet.App. 185 (1999).  For all remaining joints, 
except the cervical spine, under Roberts, the previous remand 
need not be complied with, because there is no competent 
evidence of the inservice presence of arthritis, or of 
arthritis within a year of separation; hence, even if the 
examination showed the current presence of arthritis, the 
claim would not be well-grounded.  See Epps, Caluza, supra.  

However, concerning the cervical spine, service medical 
records include the report of a cervical spine X-ray 
conducted in March 1994, which showed degenerative changes, 
and the separation examination in April 1994 noted 
degenerative joint disease of the cervical spine.  Hence, 
when considered together with the provisions of 38 C.F.R. § 
3.303(b), discussed above, regarding chronic disease, the 
current presence of arthritis would well ground the claim; 
thus, compliance with the remand would have assisted the 
appellant in his claim.  See Savage, supra.  Consequently, 
this aspect of the prior remand must be complied with.  
Roberts.  

II.  Increased Rating - Bilateral Knee Disabilities

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claims has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Service medical records show treatment for chondromalacia of 
the knees, and on the separation examination in April 1994, 
degenerative joint disease of the knees was reported.  
Subsequent to service, the VA examination in September 1994 
resulted in a diagnosis of chondromalacia of the knees, with 
periodic exacerbations.  In addition, X-rays of the knees at 
that time showed minimal degenerative joint disease 
bilaterally.  Based on this evidence, service connection for 
chondromalacia of the right and left knees was granted, each 
assigned a noncompensable evaluation, by the February 1995 
rating decision.  Because this appeal ensues from the 
veteran's disagreement with this rating decision, which was 
based on his original claim, the potential for the assignment 
of separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet.App. 119 (1999)  In this case, the 
RO has not assigned separate staged ratings for either knee 
disability.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

The VA examination in September 1994 disclosed that the 
veteran was unable to perform a deep knee bend, due to knee 
and back pain.  X-rays of the knees disclosed minimal 
degenerative joint disease bilaterally, and the diagnosis was 
chondromalacia patella with periodic exacerbations.  

At his hearing before the undersigned in July 1998, the 
veteran testified that he constantly had severe burning in 
his knees.  In addition, his knees would become swollen and 
stiff on occasion.  In the mornings, his knees were extremely 
painful, and it was often impossible for him to even walk 
until he had taken 1600 milligrams of Motrin.  His knees were 
extremely painful after work.  His knees occasionally 
buckled, and stairs were extremely difficult, he testified.  

On a VA examination in June 1999, the veteran complained of 
pain, weakness, stiffness, heat, redness, instability, giving 
way, fatigability, and lack of endurance in the knees.  
Weather and walking excessively precipitated flare-ups.  On 
examination, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  There was some guarding 
of movement, and he walked cautiously, although without a 
limp.  Range of motion, without pain, was from 114 degrees of 
flexion to 0 degrees of extension in the right knee, and from 
116 degrees of flexion to 0 degrees of extension in the left 
knee. The knees were stable.  The diagnosis was arthralgia of 
the knees with slight loss of function due to pain.  It was 
commented that the knee did not exhibit weakened movement, 
excess fatigability, incoordination.  The examiner opined 
that pain did not significantly limit their functional 
ability, except during a flare up or with repeated use over a 
long period of time.  

The veteran's bilateral knee disabilities have been rated 
under diagnostic code 5257.  Diagnostic code 5257, which 
pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (1999).  

However, no instability or subluxation has been clinically 
recorded, although the veteran has complained of giving way 
of the knee.  Nevertheless, also for consideration is the 
extent to which factors such as pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling or 
incoordination, cause functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet.App. 202 (1995).  
On the June 1999 examination, it was commented that the knee 
did not exhibit weakened movement, excess fatigability, or 
incoordination, and the examiner opined that pain did not 
significantly limit their functional ability.  

However, the diagnosis noted slight loss of function due to 
pain.  When evaluating functional loss due to pain, the pain 
must be supported by "adequate pathology," such as injury 
to the muscle, bone, ligaments, or nerves. See 38 C.F.R. §§ 
4.40, 4.45 (1999).  Although only arthralgia was diagnosed on 
the June 1999 examination, there is no evidence that X-rays 
were conducted; X-rays in connection with the September 1994 
examination disclosed degenerative joint disease in both 
knees.  Thus, in view of the veteran's complaints of pain, X-
ray evidence of degenerative changes, and the diagnosis of 
slight loss of function due to pain, it is our opinion that 
the evidence as a whole reflects symptomatology which more 
closely approximates slight impairment of each knee; 
accordingly, a 10 percent rating for each knee is warranted.  

In addressing the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, we find 
that the 10 percent rating for each knee should be applicable 
for the entire period at issue, beginning August 4, 1994.  
See Fenderson, supra.  In this regard, degenerative joint 
disease in the knees was shown in September 1994, and it was 
noted that the veteran was unable to perform a deep knee bend 
at that time, due to pain.  In June 1999, slight limitation 
of function, due to pain, was shown.  However, although the 
veteran contends that he has a constant burning sensation in 
his knees, and occasional swelling and stiffness, with 
symptoms particularly bad in the morning or after prolonged 
use, treatment records do not show any such symptoms, and the 
treatment shown itself was largely for unrelated complaints.  
The degenerative joint disease noted in September 1994 was 
described as "minimal."  Consequently, the evidence does 
not reflect that an evaluation in excess of 10 percent was 
warranted for either knee at any time during the appeal 
period.  

Turning to the remaining diagnostic codes pertaining to the 
knee, a separate rating may be granted for symptoms of a 
service-connected disability which are not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See 38 C.F.R. § 4.14 (1998), Esteban v. Brown, 6 
Vet.App. 259, 262 (1994).  VA specifically has found that 
limitation of motion and instability contemplated under 
diagnostic code 5257 do not overlap.  VAOPGCPREC 23-97 (July 
1997).  However, although flexion was limited to 114 and 116 
degrees on the September 1999 examination, this is far short 
of the 45 degrees of flexion contemplated by a 10 percent 
rating.  38 C.F.R. Part 4, Code 5260; see 38 C.F.R. § 4.71, 
Plate II (1999).  Limitation of extension has not been 
clinically demonstrated.  See 38 C.F.R. Part 4, Code 5261 
(1999).   

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for post-surgical residuals of cataracts 
is granted.

The claim of entitlement to service connection for arthritis 
of the lumbar spine is well grounded.  To this extent only, 
the appeal as to that issue is granted.

Service connection for arthritis of multiple joints, except 
the lumbar spine, cervical spine, knees, and right wrist, is 
denied.

An evaluation of 10 percent for chondromalacia of the right 
knee is granted, subject to regulations governing the payment 
of monetary benefits.

An evaluation of 10 percent for chondromalacia of the left 
knee is granted, subject to regulations governing the payment 
of monetary benefits.


REMAND

Because the claim of entitlement to service connection for 
arthritis of the lumbar spine is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
case, because, although there is inservice medical evidence 
of arthritis, and current evidence of post-surgical residuals 
of degenerative joint disease of the lumbar spine, an X-ray 
in September 1994 did not find evidence of arthritis.  
Accordingly, the RO should obtain the records of the 
veteran's treatment for his low back from the time of his 
discharge to the time of his surgery in May 1997, and afford 
him an examination, to determine whether arthritis documented 
in May 1997 was of service onset, either on a direct or 
presumptive basis.  In addition, as discussed above, the 
examination must ascertain whether the veteran currently has 
arthritis of the cervical spine.  

In addition, the RO should provide the veteran and his 
representative a statement of the case regarding the claim 
for sinusitis, which, as noted in the "Introduction" 
section of this decision, was denied by the RO in February 
1995, and a notice of disagreement was submitted in February 
1996, within a year of the action appealed.  The veteran 
should be advised that a timely substantive appeal (VA Form 9 
or an equivalent writing) will be required for appellate 
review of that issue, if it remains denied.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers (private, VA or 
military) who provided him with treatment 
for a low back disability from July 1994 
to May 1997.  After securing necessary 
authorizations, the RO should obtain 
copies of all identified treatment.  

2.  The veteran should be scheduled for a 
VA examination to determine whether a 
current post-surgical lumbar spine 
disability had its onset in service, or 
within a year of separation, and whether 
the veteran currently has degenerative 
joint disease of the cervical spine.  The 
claims file, together with a copy of this 
remand, must be reviewed by the examiner 
prior to the examination.  In particular, 
the examiner should discuss the 
significance, if any, of degenerative 
joint disease of the lumbar and cervical 
spine noted in service, including on the 
separation examination in April 1994, in 
contrast with the normal X-ray findings 
shown on the VA examination only a few 
months later, in September 1994.  All 
indicated studies, such as X-rays, should 
be conducted.  The complete rationale for 
all conclusions reached should be 
provided, as such is essential to the 
Board's determination.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims, including the 
examination reports.  If any development 
is incomplete or inadequate, appropriate 
corrective action must be taken.  See 
Stegall, supra.  

4.  If the decision as to either issue 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond.

5.  The RO should review the veteran's 
claim for service connection for 
sinusitis, in view of the evidence 
submitted since the February 1995 rating 
decision, including the February 1996 
statement from the veteran, which the 
Board construes as a notice of 
disagreement.  If the decision as to that 
issue remains adverse to the veteran, he 
should be provided a statement of the case 
addressing the issue, and advised that a 
timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of that issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

 



